Through the Assistant District Attorney of Harris County, the State has filed a motion for rehearing predicated on the contention that the County Court has concurrent jurisdiction with the District Court in cases involving official misconduct.
Article 5, Section 8 of our State Constitution reads in part:
"The District Court shall have original jurisdiction in all criminal cases of the grade of felony: * * * of all misdemeanors involving official misconduct: * * *"
Article 5, Section 16, reads in part:
"The County Court shall have original jurisdiction of all misdemeanors of which exclusive original jurisdiction is not given to the Justice Court as the same is now or may hereafter be prescribed by law * * *"
We are also cited in the State's motion to Articles 54 and 56, C. C. P., and to a number of cases which state the rule as to statutory construction. They are interesting, but we think it unnecessary to go beyond our own court to solve the question under consideration. In Watson v. State, 9 Tex. App. 212[9 Tex. Crim. 212], this court in effect construed the Constitution and the statutory provisions as now insisted upon by the State. The Watson case was decided in 1880. The next year the same question was again before the court in Hatch v. State, 10 Tex. App. 515[10 Tex. Crim. 515], and the holding in Watson's case was expressly overruled on the point here involved. We quote from the opinion in Hatch's case as follows:
"In our opinion the language of the Constitution, as follows: 'The District Court shall have original jurisdiction in criminal *Page 625 
cases of the grade of felony; of all suits in behalf of the State to recover penalties, forfeitures and escheats; of all cases of divorce; in cases of misdemeanors involving official misconduct," as well as suits for slander and suits for the trial of title to land and the other matters of jurisdiction mentioned in sec. 8 of the judiciary article of the Constitution (article 5), is too plain to admit of or require construction or interpretation. By this section suits for the trial of title to land, suits for divorce, and criminal cases of the grade of felony are all placed in the same category as cases of misdemeanors involving official misconduct. The jurisdiction as to one is the same as the others, and is as exclusive in the one as the others. The provision of section 16, article 5, which gives to the County Court 'original jurisdiction in all misdemeanors of which exclusive original jurisdiction is not given to the justice's court, as the same are now or may be hereafter prescribed by law, and when the fine to be imposed shall exceed two hundred dollars,' must be held to relate to other misdemeanors than such as involve official misconduct, for the reason that jurisdiction of this class of misdemeanors is conferred by name on the District Court."
The State's motion resolves itself into a request for us to overrule the Hatch case. A conviction for an offense involving "official misconduct" is so far reaching in its consequences that the framers of our Constitution may well have considered the result and for that reason in their wisdom lodged jurisdiction to try such offenses in the District Court.
We are inclined to adhere to the announcement in Hatch's case.
The motion for rehearing is overruled.